Citation Nr: 1430203	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  11-25 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a bilateral foot condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and an observer


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to March 1989, with subsequent service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In May 2014, the Veteran testified at a hearing at the RO (Travel Board hearing) before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of that hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets the delay that inevitably will result from the additional remand of this claim, but it is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration.

The Veteran contends he had foot pain while on active duty, which continued during his service in the Army National Guard.  His service treatment records confirm complaints of foot pain during his National Guard service.  He was afforded a VA examination in March 2010, where he was diagnosed with hallux abductovalgus deformity bilaterally and hammertoe deformity of the second and third digits bilaterally with onychomycosis.  However, the examiner did not provide an opinion as to whether or not his bilateral foot disability was related to his active duty service.  Therefore, a new examination and medical opinion should be obtained.

Additionally, attempts should be made to verify the dates of the Veteran's Army National Guard service, to include any periods of active duty for training (ACDUTRA) and inactive duty training (INCDUTRA).  All VA treatment records dated since April 2007 should also be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Contact the NPRC, RMC, and/or any other appropriate agency, to verify the specific dates of the Veteran's active duty, ACDUTRA, and/or INACDUTRA (to include in the Massachusetts Army National Guard).

2.  Make arrangements to obtain the Veteran's treatment records from the VA Medical Center in Boston, Massachusetts, dated since April 2007.

3.  Thereafter, the Veteran should be afforded a VA examination for his feet.  All indicated tests and studies are to be performed.  In conjunction with the examination, the entire claims folder must be made available to the examiner for review.  A notation to the effect that this record review took place should be included in the report of the examiner.

After reviewing the file and examining the Veteran, the examiner should identify all current disorders of the feet.

In regard to EACH diagnosed condition, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the current disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.  In providing this opinion, the examiner should comment on the Veteran's complaints of foot pain in service, reports that he was unable to wear his issued boots, and the statements from his fellow service members dated May 2014.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  Next, review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

5.  Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative, if any, with an SSOC and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



